Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 12/28/2020 in which Claims 1, 2, 4, 6-9, 12-16 are pending where Claims 3, 5, 10, 11 are canceled and Claim 16 is new.
Response to Arguments
2.	Applicant's arguments, with respect to Claims 1 and 9, filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues that the directable mirror is a different component than the spatial light modulator and specifically, the directable mirror is a component along the optical path between the spatial light modulator and the projection lens so it is arranged to reflect light that has already been processed by a spatial light modulator. Because Favalora does not disclose any digital micromirror device positioned along the optical path between the spatial modulator and the projection lens. Examiner disagrees and points to Favalora’s teaching that lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 [projection lens] over a range of different paths through to image surface 190. Lightfield-generating optics 160 includes an oscillating rotary galvanometer (galvo) mirror scanner 175…galvo mirror scanner 175 includes a mirror 176 [directable mirror] that rocks back and forth, e.g., from about -10 degrees to about +10 degrees (pg. 7, lines 5-10); optical scanner 100 constructs image 105 by directing light from laser 125 along a number of different ray paths through image 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication 2005/094483 to Favalora et al (“Favalora”).
As to Claim 1, Favalora teaches a display device (projector 115, see pg. 5, lines 24-26; Fig. 1) comprising: a light engine (laser 125 provides intensity at the desired wavelength for spatial image 105 to be visible, see pg. 6, lines 19-24; Fig. 1); a projection lens (scan optics module 180 includes five elements that focus light reflected by mirror 176…first four elements can be spherical lenses, see pg. 7, lines 27-33; Fig. 1); a spatial light modulator along an optical path from the light engine to the projection lens (spatial light modulator 140 modulates the cross-sectional profile of the light beam from laser 125, see pg. 8, lines 28-29; Fig. 1; Fig. 1 illustrates the spatial light modulator 140 on a path between the laser 125 to the scan optics module 180); and at least one directable mirror along the optical path between the spatial light modulator and the projection lens (lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 [projection lens] over a range of different paths through to image surface 190. Lightfield-generating optics 160 includes an oscillating rotary galvanometer (galvo) mirror scanner 175…galvo mirror scanner 175 includes a mirror 176 [directable mirror] that rocks back and forth, e.g., from about -10 degrees to about +10 degrees (pg. 7, lines 5-10); optical scanner 100 constructs image 105 by directing light from laser 125 along a number of different ray paths through image surface 190…SLM 140 [spatial light modulator] modulates the cross-sectional profile of the light beam from laser 15 as galvo mirror 175 scans mirror 176 so that the light field at image surface 190 integrated over a single excursion of mirror 176 corresponds to a three-dimensional image wavefront [directable mirror is a component along the optical path between the spatial light modulator and the projection lens] (pg. 8, lines 25-31);  
Favalora teaches wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors  (Digital Micromirror Device (DMD) includes an array of reflective elements. Each .  
As to Claim 4, depending from Claim 1, Favalora teaches wherein the spatial light modulator is a digital micromirror device (SLM 140 is a two-dimensional microdisplay such as a digital micromirror device (DMD), see pg. 6, lines 1-4).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 2, 6-9, 12, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2005/094483 to Favalora et al (“Favalora”) in view of WIPO Publication 2005/086766 to Cossairt et al (“Cossairt”).
As to Claim 2, depending from Claim 1, Favalora fails to disclose further comprising a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer.  Cossairt teaches a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer (Lenses 131 and 132 and scanning optical component image SLM 140 [spatial light modulator] to an intermediate image surface in projection optical system 150…scanning optical assembly 130 images SLM 140 to image locations 162A-162H; projection optical 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora with Cossairt to teach a screen, wherein the projection lens is configured to project the modulated light on the screen, the screen including: a lenticular sheet layer; and a light-diffusing layer. The suggestion/motivation would have been in order to direct light exiting the projection lens towards the image space at diffusing screen (see pg. 8, lines 6-8).
As to Claim 6, depending from Claim 1, Favalora does not expressly disclose further comprising an imaging lens between the spatial light modulator and the digital micromirror device.  Cossairt teaches an imaging lens between the spatial light modulator and the digital micromirror device (Figure 1 illustrates imaging lens 131 is disposed between the spatial light modulator 140 and scanning optical component 133; scanning optical component 133 can be reflective scanning component such as moving mirror arrays, see pg. 6, lines 15-33).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora with Cossairt to teach an imaging lens between the spatial light modulator and the digital micromirror device. The suggestion/motivation would have been in order to direct light exiting the projection lens towards the image space at diffusing screen (see pg. 8, lines 6-8).
 Cossairt teaches wherein the spatial light modulator comprises a plurality of pixels, and wherein the imaging lens is configured to image each pixel onto a respective micromirror (spatial light modulator 140 is a digital micromirror device (DMD). Digital Micromirror Device (DMD) includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 5-9; Scanning optical assembly 130 that includes lens 131 and 132 [imaging lens] generates three-dimensional image 105 at diffusing screen 160 by scanning modulated light from SLM 140 over different paths though to the image space where image 105 is created, see pg. 6, lines 15-17).
As to Claim 8, depending from Claim 7, Cossairt teaches wherein the imaging lens is configured to image a plurality of pixels onto each micromirror (Digital Micromirror Device (DMD) includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 5-9; Scanning optical assembly 130 that includes lens 131 and 132 [imaging lens] generates three-dimensional image 105 at diffusing screen 160 by scanning modulated light from SLM 140 over different paths though to the image space where image 105 is created, see pg. 6, lines 15-17).  
As to Claim 9, Favalora teaches a method comprising: directing light from a light source to a spatial light modulator (a light source configured to direct light to reflect from the spatial light modulator. The light source can be a laser, see pg. while at least one directable mirror is in a first position, (i) modulating the light with the spatial light modulator to generate a first modulated light pattern and and (ii) reflecting the first modulated light pattern from the at least one directable mirror toward a projection lens (DMD includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array. In one position [first position], the element reflects light from laser 125 towards relay/scanning optics 120…DMD modulates the amplitude of a beam from laser 125 in a pixel-wise fashion, based on signals from control electronics 145, see pg. 6, lines 4-10; relay/scanning optics 120 modify light modulated by SLM 140 and relay the modified light to light field-generating optics 160, see pg. 6, lines 29-31; lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 over a range of different paths through to image surface 190, see pg. 7, lines 5-7) while the at least one directable mirror is in a second position, (i) modulating the light with the spatial light modulator to generate a second modulated light pattern and (ii) reflecting the second modulated light pattern from the at least one directable mirror toward the projection lens (DMD includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array. In one position [first position], the element reflects light from laser 125 towards relay/scanning optics 120, while in the other position the element reflects light in some other direction…DMD modulates the amplitude of a beam from laser 125 in a pixel-,  
wherein the at least one directable mirror comprises a digital micromirror device having a plurality of individually-directable micromirrors  (Digital Micromirror Device (DMD) includes an array of reflective elements. Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 4-9).  
projecting the first and second modulated light patterns from the projection lens (relay/scanning optics 120 modify light modulated by SLM 140 and relay the modified light to light field-generating optics 160, see pg. 6, lines 29-31; lightfield-generating optics 160 generates spatial image 105 at image surface 190 by scanning modulated light from projector 115 over a range of different paths through to image surface 190, see pg. 7, lines 5-7).  
Favalora does not expressly disclose the method comprising tilting the micromirrors through a plurality of positions including the first and second positions.  
Cossairt teaches the method comprising tilting the micromirrors through a plurality of positions including the first and second positions (scanning optical assembly 130 generates three-dimensional image 105 at diffusing screen 160 by 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora with Cossairt to teach the method comprising tilting the micromirrors through a plurality of positions including the first and second positions. The suggestion/motivation would have been in order for each mirror to direct light corresponding to a two-dimensional image frame along a corresponding path (see pg. 6, lines 31-33).
As to Claim 12, depending from Claim 9, Cossairt teaches wherein the spatial light modulator comprises a plurality of pixels, the method further comprising imaging each pixel on a respective micromirror with an imaging lens (spatial light modulator 140 is a digital micromirror device (DMD). Digital Micromirror Device (DMD) includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 5-9; .  
As to Claim 13, depending from Claim 9, Cossairt teaches wherein projecting the first and second modulated light patterns comprises projecting the first and second modulated light patterns onto a screen (Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 5-9; Scanning optical assembly 130 that includes lens 131 and 132 [imaging lens] generates three-dimensional image 105 at diffusing screen 160 by scanning modulated light from SLM 140 over different paths though to the image space where image 105 is created…scanning optical component 133 can include moving mirror arrays…each having different orientations with respect to the light beam directed from SLM 140. The mirrors are coupled to a scanning component which moves the different mirrors in and out of the path of the beam from SLM 140, see pg. 6, lines 15-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora with Cossairt to teach projecting the first and second modulated light patterns comprises projecting the first and second modulated light patterns onto a screen. The suggestion/motivation would have been in order for each mirror to direct light 
As to Claim 16, depending from Claim 12, Cossairt teaches wherein imaging each pixel on a respective micromirror comprises imaging a plurality of pixels onto each micromirror (spatial light modulator 140 is a digital micromirror device (DMD). Digital Micromirror Device (DMD) includes an array of reflective elements (i.e. pixels). Each element can be oriented in at least two positions, independent of the orientation of the other reflective elements in the array, see pg. 6, lines 5-9; Scanning optical assembly 130 that includes lens 131 and 132 [imaging lens] generates three-dimensional image 105 at diffusing screen 160 by scanning modulated light from SLM 140 over different paths though to the image space where image 105 is created, see pg. 6, lines 15-17).
10.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2005/094483 to Favalora et al (“Favalora”) in view of WIPO Publication 2005/086766 to Cossairt et al (“Cossairt”) in further view of European Patent 1,069,454 to Horimai.
As to Claim 14, depending from Claim 9, Favalora and Cossairt do not expressly teach cycling the at least one directable mirror through a plurality of positions including the first position and the second position. Horimai teaches cycling the at least one directable mirror through a plurality of positions including the first position and the second position (angular scan at angles is performed in a period of 1/60 sec…viewers G1, G2 and G3 in the angular directions θ1, θ30 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Favalora and Cossairt with Horimai to teach cycling the at least one directable mirror through a plurality of positions including the first position and the second position. The suggestion/motivation would have been in order to view an image from a view point different from the still images viewed in a different angular direction (see ¶ 0152).
As to Claim 15, depending from Claim 14, Horimai teaches cycling is performed at at least 60 Hz (angular scan at angles is performed in a period of 1/60 sec, see ¶ 0152).
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/           Examiner, Art Unit 2694   

/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694